Citation Nr: 0728157	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-38 045	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision dated January 14, 
2005 which dismissed the veteran's prior motion for CUE in 
the November 30, 1994 Board decision, which reopened and 
remanded claims for service connection for left ankle and 
foot disorders.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The moving party is a veteran who had active military service 
from March 1981 to March 1986.

Despite the veteran's assertions to the contrary, a motion to 
advance this case on the Board's docket was granted by the 
Board for good cause on April 20, 2007.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  A November 30, 1994, Board decision reopened the 
veteran's claims for left ankle and foot disorders and 
remanded these claims to the VA regional office (RO) for 
additional development.  This decision did not involve a 
final determination subject to revision.

2.  A February 1998 RO rating decision granted service 
connection for arthritis of the talonavicular joint of the 
left foot; a June 1998 RO rating decision granted service 
connection for dysthesia of the dorsum of the left foot.  
These two rating decisions provided a full grant of the 
benefits sought on appeal.

3.  The veteran's January 31, 2004, correspondence was 
construed as a motion for revision of the November 30, 1994, 
Board decision based on CUE.

4.  On January 14, 2005, the Board dismissed the veteran's 
motion for CUE in the November 1994 Board decision because 
that decision did not involve a final determination subject 
to revision.

5.  The veteran's October 7,2006 correspondence has been 
construed as a motion for revision of the January 14, 2005 
Board decision based on CUE.

6.  The January 14, 2005 Board decision which dismissed the 
veteran's motion for revision of the November 30, 1994 Board 
decision does not involve a final determination subject to 
revision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background and Procedural History

The evidence of record reveals that the veteran had active 
military service from March 1981 to March 1986.  The evidence 
also reveals that for the majority of his active military 
service he was not involved in traditional military 
occupational activity.  Rather, he was primarily involved in 
training to participate in the Olympics in the Modern 
Pentathlon event.  

The veteran separated from service in March 1986, and he 
filed his original claim for service connection in August 
1986.  As a result of this claim the RO issued a rating 
decision in November 1988.  This rating decision granted 
service connection for disabilities of the right index finger 
and right middle finger.  This rating decision also denied 
service connection for:  a low back disorder; a right foot 
disorder; a left foot and ankle disorder; a personality 
disorder; and a psychiatric disorder which was diagnosed at 
that time as an adjustment reaction with depression.  The 
veteran appealed this rating decision.  An October 1989 Board 
decision denied, in part, the claims for service connection 
for:  a bilateral foot disorder; a bilateral ankle disorder; 
a left hip disorder; a left leg disorder; and, a low back 
disorder.  The October 1989 Board decision is final.  38 
U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1989).

In February 1991, the veteran filed a claim to reopen his 
claim for service connection for a left foot and ankle 
disorder.  In a February 1991 rating decision, the RO denied 
the veteran's claim to reopen on the basis that he had not 
submitted new and material evidence.  The veteran perfected 
an appeal with respect to the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a left foot and ankle disorder.  In 
December 1992, the Board remanded the appeal to conduct a 
medical examination of the veteran.  The appeal was returned 
to the Board and in November 1994 a decision and remand was 
issued by the Board.  The Board found that new and material 
evidence had been submitted to warrant the reopening of the 
veteran's claim for service connection for a left foot and 
ankle disorder.  The Board then remanded the claim to the RO 
for additional medical examination.  After obtaining several 
medical examinations the RO issued a February 1998 rating 
decision which granted service connection for arthritis of 
the talonavicular joint of the left foot.  The RO issued a 
second rating decision, dated June 1998, which granted 
service connection for dysthesia of the dorsum of the left 
foot.  These two rating decisions provided a full grant of 
the benefits sought on appeal.  That is, they granted service 
connection for the claimed left foot and ankle disabilities.  

The veteran asserted additional claims and a May 1999 RO 
rating decision denied entitlement to service connection for 
bipolar disorder on the basis that the claim was not well 
grounded.  This decision also denied entitlement to a total 
disability rating for compensation on the basis of  
individual unemployability (TDIU).  

In June 2002, the veteran asserted a claim for service 
connection for post-traumatic stress disorder (PTSD).  
Accordingly, the RO readjudicated the veteran's claim for a 
psychiatric disorder on the merits and a June 2003 rating 
decision denied entitlement to "service connection for any 
mental disorder, including depression, bipolar disorder, and 
post traumatic stress disorder."  In July 2003, the veteran 
filed a timely notice of disagreement (NOD) with this rating 
decision.  However, before the RO could issue a statement of 
the case, the veteran submitted a letter dated January 31, 
2004.  This letter stated in pertinent part that he 
"formally retracts my written disagreement with the 
06/06/2003, VARO's rating decision rejection of my C&P claims 
and thereby ends that Substantive Appeal."  

Beginning in January 2004, the veteran initiated an ongoing 
behavior of submitting long and rambling letters to various 
VA entities including:  the Board, the RO, and the local VA 
medical center (VAMC).  These letters have increased in 
frequency and length over the years and have ultimately 
resulted in a claims file that is presently six volumes and 
fills two large file boxes.  While at first blush these 
letters appear to be organized, closer inspection reveals 
them to contain incoherent arguments and claims along with 
references to inapplicable legal authority.  Of note is that 
the veteran apparently discovered the acronym CUE and 
indiscriminately uses the term throughout these letters 
without a clear understanding of the specific nature of a CUE 
claim.  

One letter dated January 31, 2004 was addressed to the 
Chairman of the Board of Veterans' Appeals.  The first line 
of this letter states "Subject: Notice of CUE BVA Final 
Decision, Docket Number 92-160162 and 310/VARO CUEs Disabled 
Veteran  - Claimant [veteran's name and social security 
number] BVA Remand to Philadelphia RO&IC, 11/30/1994."  This 
letter makes rambling statements which appear to vaguely 
assert CUE in every prior VA disability adjudication action.  
However, the only conclusion that could be reached, based on 
the specificity of the subject line of the letter, was that 
it was a motion for revision of the November 1994 Board 
decision on the basis of CUE.  

As noted above the November 1994 Board decision, reopened the 
veteran's claim for service connection for a left ankle and 
foot disorders; the decision also remanded the claim to the 
RO for additional development.  Ultimately, the case was not 
returned to the Board because the RO granted service 
connection in rating decisions dated in February and June 
1989.  

In January 2005, the Board issued a decision which dismissed 
the veteran's motion for revision of the November 1994 Board 
decision on the basis of CUE.  The reasoning for the 
dismissal was that November 1994 Board decision as not a 
final determination which was subject to CUE revision.  
Rather, the 1994 Board action remanded the claim to the RO 
for additional medical examination.  To the extent that the 
1994 Board decision reopened the veteran's claim, that 
action, while final, is  favorable to the veteran as a total 
grant of the benefits sought; specifically the claim was 
reopened.  Moreover, the ultimate resolution of the appeal 
was a grant of service connection by the RO in 1998.  Again, 
the veteran claimed service connection for a left foot 
disorder and ultimately service connection was granted.  As 
such, there was a total grant of the benefits which the 
veteran sought on appeal at the time of the November 1994 
Board decision.  Accordingly, the January 2005 Board decision 
dismissed the veteran's motion.  This brings us to the 
current juncture in the case.

II.  CUE in the January 2005 Board Decision

The veteran submitted a letter dated October 2006 which was 
addressed to the Chairman of the Board.  In pertinet part, 
this letter states " be advised  . . . that the . . . 
January 14, 2005 BVA Appeal Remand . . . issued to me is in 
CUE.  I filed a CUE notice against its content which should 
have generated a BVA Final Decision that awards me my eight 
(8) C&P Claims before the VBA and BVA."  Based on the 
specific date of the Board decision referenced, this can only 
be construed as a claim for revision of the January 2005 
Board decision on the basis of CUE.  

VA law provides that all final Board decisions are subject to 
revision on the basis of CUE except for those decisions which 
have been appealed to and decided by the Court, and decisions 
on issues which have subsequently been decided by the Court. 
38 C.F.R. § 20.1400 (2006)(emphasis added).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2006).  The motion must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy that requirement.  Motions which fail 
to comply with the regulatory requirements shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2006).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400 
(2006).  "Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied." 38 C.F.R. § 20.1403(a)(2006).  

The veteran's motion is that there is CUE in the January 2005 
Board decision which addressed the issue of CUE in the 1994 
Board decision and remand.  When viewed in light of the 
procedural history provided in Section I above, the veteran 
is claiming CUE in the 2005 Board decision which addressed 
CUE in the 1994 Board remand.  

The veteran's motion must be dismissed for a variety or 
reasons.  First he is claiming CUE in a CUE determination 
which is not permitted.  Second, the January 2005 Board 
decision dismissed the veteran's CUE motion at the time.  
Accordingly, the 2005 Board decision is not a final decision 
which is subject to revision based on CUE.  38 C.F.R. § 
20.1400.  Finally, to the extent that it is possible to 
attack the 1994 Board decision through the intervening layer 
of the 2005 CUE decision, which it is not, the November 1994 
Board decision only reopened and remanded the veteran's 
service connection claims for left ankle and foot disorders 
and did not involve a final determination subject to 
revision. 

As stated by the Board previously in January 2005, while the 
Board's determination to reopen the claims may, arguably, be 
final, there is no remaining issue in controversy as to 
whether new and material evidence was received that is 
subject to revision.  The veteran received a decision 
entirely in his favor as to that matter.  To the extent the 
veteran's motion may be construed as error in not reaching a 
decision on the merits of his service connection claims, the 
RO ultimately granted entitlement to service connection for 
left ankle and foot disorders.

Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion for CUE in the January 
14, 2005 Board decision which dismissed the veteran's prior 
motion for CUE in the November 30, 1994 Board decision.  The 
motion is dismissed.  

The Board also notes that the current statutory and 
regulatory notice and duty to assist provisions as set forth 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006) do not apply to CUE claims - either with 
respect to prior, unappealed RO decisions or to prior 
decisions of the Board.  38 U.S.C.A. §§ 5109A, 7111(a); 38 
C.F.R. §§ 3.105(a), 20.1400-20.1411; see also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); and Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).

III.  Other Contentions

As noted in Section I above, beginning in January 2004, the 
veteran initiated an ongoing behavior of submitting long and 
rambling letters to various VA entities as well has he 
elected representatives.  These letters have increased in 
frequency and length over the years; however, the same cannot 
be said of their coherence.  The disorganized and incoherent 
nature of the letters adds little useful information and 
serves merely to "embiggen" the claims file to its current 
size of over 6 volumes contained in two large file boxes.  

For example, the most recent letter submitted by the veteran 
was received in August 2007.  The letter is six pages long 
and is contained in a loose leaf binder with approximately 
150 pages of photocopies of duplicate evidence and 
correspondence.  

The legal authority referenced in these letters is often 
inapplicable to the claims being asserted.  The veteran 
continues to submit these letters with abandon and the Board 
feels compelled to answer some of the erroneous assertions 
presented by the veteran.  

A.  General CUE

Of particular note in these letters is that the veteran has 
apparently discovered the acronym CUE.  He appears to use the 
term indiscriminately without a clear understanding of 
understanding of the specific nature of a CUE claim.

As noted above, the veteran submitted a letter dated October 
2006 which was addressed to the Chairman of the Board.  In 
pertinet part, this letter states " be advised  . . . that 
the . . . January 14, 2005 BVA Appeal Remand . . . issued to 
me is in CUE.  I filed a CUE notice against its content which 
should have generated a BVA Final Decision that awards me my 
eight (8) C&P Claims before the VBA and BVA."  

A May 2006 letter addressed to the RO states that "this is 
my fifth CUE notice . . . My BVA CUE Notices cover the period 
1986 to present and fall in line with 700,000 VBA backlog of 
other processed Veterans' Claims and cues and BVA Appeal 
Remands.   . . .  Please be advised that Title 38 provides 
that Disabled Veteran-Claimant with the Section 3.105(a) . . 
. clear and unmistakable error (CUE) reporting tool.  CUE is 
used to advise VA (VBA and VHA) of VARO C&P Claim processing 
and rating decision wrongdoing."  

These two quotations are indicative of many others contained 
in the veteran's large number of letters submitted.  The 
conclusion that the Board draws from the review of all of 
these letters is that the veteran thinks he can mention the 
term CUE, and that as a result he is entitled to have all his 
claims for service connection, dating all the way back to his 
separation from service in 1986, be readjudicated on the 
merits and granted.  This is simply not true.  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  This eliminated the 
concept of "not well grounded" in the adjudication of 
veteran's claims and provided that VA had to meet certain 
notice and duty to assist provisions.  Veteran asserts the 
position that all of his claims which were denied prior to 
the effective date of the VCAA must be readjudicated on the 
merits simply by him asserting CUE.  Again this is not true.  
Error must be that the law in effect at the time was 
incorrectly applied.  Moreover, the Secretary' s failure to 
fulfill the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(2)(2006).  

The veteran's broad brush assertions of CUE and his position 
that such assertions entitle him to readjudication of every 
claim he has ever had before VA are not supported by law.  

B.  Outstanding Claims

The veteran submitted a letter addressed to the President 
dated May 2006.  In this letter he asserted that he was a 
veteran who "was waiting twenty-years (20) to have his 
service connected VA C&P Claims processed by the VBA [and] . 
. . that my same eight (8) C&P claims have been sitting at 
the Board of Veterans [sic] Appeals, unprocessed for the last 
fourteen-years (14) of the above twenty-year period."  

In an October 2006, letter to the Board Chairman the veteran 
enumerates eight claims which he asserts are before VA for 
adjudication.  The disabilities specified are:  low back 
pain; hearing loss; right knee arthritis; PTSD; other 
psychiatric disorders to include bipolar disorder, adjustment 
reaction, and personality disorder; disorders of both lower 
extremities to include the feet, ankles, and legs; and, 
unemployability.  The veteran repeatedly makes the assertion 
that his case is over twenty years old.  

The veteran's assertions are simply not true.  These claims 
for service connection have been adjudicated by VA and for 
the most part they have been denied.  The veteran has not 
taken the appropriate action to timely and properly appeal 
these denials of service connection.  For example, an October 
1989 Board decision denied entitlement to service connection 
for:  bilateral foot disorder; bilateral ankle disorder; left 
hip disorder; left leg disorder; and a low back disorder.  

As noted in Section I above, a June 2003 RO rating decision 
denied service connection for "any mental disorder, 
including depression, bipolar disorder, and post traumatic 
stress disorder."  In July 2003, the veteran filed a timely 
notice of disagreement (NOD) with this rating decision.  
However, before the RO could issue a statement of the case, 
the veteran submitted a letter dated January 31, 2004.  This 
letter stated in pertinent part that he "formally retracts 
my written disagreement with the 06/06/2003, VARO's rating 
decision rejection of my C&P claims and thereby ends that 
Substantive Appeal"  

An October 2005 RO rating decision denied the veteran's 
claims for increased disability ratings for his service-
connected right hand and left foot disabilities.  This 
decision also found that the veteran had not submitted new 
and material evidence to reopen claim for service connection 
for a back disorder and a right ankle and foot disorder.  
Moreover, this decision also denied service connection for:  
hearing loss, a left leg disorder, right knee arthritis, a 
right leg disorder; and denied TDIU.  The veteran did not 
timely appeal this rating decision.  However, the RO did 
address the veteran's vague allegations of CUE in a May 2006 
rating decision.  

The veteran's assertions that he has had claims for service 
connection pending for VA since 1986, and that VA has ignored 
these claims, is completely unsupported by the record.  The 
record clearly shows that VA has adjudicated the veteran's 
claims for service connection, that they have been for the 
most part denied, and that he has been properly notified of 
the decisions on his claims.  


ORDER

The motion is dismissed.



                       
____________________________________________
	Mark W. Greenstreet 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



